DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7 drawn to a housing for an electronic device.
II.	Claims 8-14 drawn to an electronic device.
III.	Claims 15-20 drawn to another embodiment of a housing for an electronic device.

The inventions are distinct, each from the other because of the following reasons:
Inventions I to III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the housing for an electronic device of group I can be practiced without the needed for the electronic device  of group II comprising a pin slideably attached to the body and sized to extend into the recess, the pin being at least partially retractable into the body when the body is removed from the housing; wherein the aperture is positioned relative to the port to hold a cable corresponding to the connector at an angle of at least about 15° relative to the connector when the connector is engaged with the port and the cable is passed through the aperture; or the housing for an electronic device of group III comprising a second antenna disposed in a second half of the cavity oriented parallel and aligned with the first antenna in the cavity; and an insert disposed in the cavity and overlying the first and second antennas.

Because these inventions are distinct for the reasons given above, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THO G PHAN/
Primary Examiner, Art Unit 2845